TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00593-CR



                                Jamil Dion Taylor, Appellant

                                               v.

                                 The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
      NO. D-1-DC-09-203528, HONORABLE JIM CORONADO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Jamil Dion Taylor seeks to appeal from a conviction for possession of

methamphetamine. The trial court has certified that Taylor waived the right of appeal. The

judgment also reflects that Taylor pleaded guilty and punishment was assessed pursuant to a plea

bargain. The appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                            __________________________________________
                                            Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: December 2, 2009

Do Not Publish